



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.





CITATION: R. v. Rowe, 2011 ONCA 48



DATE: 20110119



DOCKET: C51726



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and MacFarland JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Zachary Rowe



Respondent



Christine Tier, for the appellant



James Foord, for the respondent



Heard and released orally: January 7, 2011



On appeal from the acquittal of the respondent, Zachary Rowe,
          by Justice James McNamarra of the Superior Court of Justice dated January 28,
          2010.



ENDORSEMENT



[1]

In our view, this appeal must be allowed.  It would appear from his
    reasons that the summary conviction appeal judge was unduly and improperly
    influenced by the fact that the complainant was four months shy of her 18
th
birthday. That factor is of no moment.

[2]

One of Parliaments clear intentions in enacting this section of the
Code
was the prevention of sexual exploitation of young persons under the age of 18
    years. The subject poster is a plain example of sexual exploitation of this
    young woman.  The poster in question clearly, at a minimum, depicts two
    partially clad individuals engaged in sexual intercourse. Whether they were in
    fact engaged in intercourse or whether the act is merely depicted, the offence
    is made out and there can be no doubt that the activity is explicit sexual
    activity.

[3]

The photos were taken without the knowledge and consent of the
    complainant.  In our view, the trial judge made no error in convicting the
    respondent as he did and we substantially agree with his reasons for so doing.

[4]

While the respondent raised other grounds seeking to uphold the summary
    conviction appeal judge, those grounds were not pursued in oral argument and in
    our view had no merit.

[5]

Leave to appeal is granted.  The appeal is allowed and the order of the
    summary conviction appeal judge is set aside and the verdict of the trial judge
    is restored.

Michael
    J. Moldaver J.A.

K.
    Feldman J.A.

J.
    MacFarland J.A.


